Cardamone, J. (dissenting).
The proprietor of a small pizza shop in Rochester was shot and killed during an attempted robbery. Several months later a police lieutenant heard a rumor from a fellow officer that an informant indicated that one James Cole was involved. The officer questioned Cole who told him that two months earlier he had been informed by Hubert Adams that his brother "BaBa” Adams and Irving, also known as "Axelrod” (no surname), were responsible for the murder. According to Cole, Hubert Adams said that he had received this information from his brother "BaBa”. Rather than following up these leads either to Hubert Adams or "BaBa” Adams, the police lieutenant instead directed detectives to find the defendant, Dunaway, and bring him to police headquarters for questioning. Two plainclothes detectives, *306both six feet three inches or taller and weighing in excess of 200 pounds, picked up Dunaway, a five foot seven inch 130 pound 18 year old at his home. The People stipulated that defendant was in the detectives’ physical custody until he reached headquarters and that had he attempted to leave their company the detectives would have physically restrained him.
Dunaway was given the usual Miranda warnings upon his arrival at headquarters. Shortly thereafter he made an incriminating statement, which was repeated for a stenographer. He also made two drawings useful to the prosecution. The following day Dunaway asked to see the detective and made a second, more complete statement. Both statements and the drawings were ruled admissible and introduced into evidence at trial. Dunaway was convicted of murder and attempted robbery. This court (42 AD2d 689) and the Court of Appeals (35 NY2d 741) affirmed, without opinion.
On appeal, the United States Supreme Court (422 US 1053) remanded for consideration of whether the detention of Dunaway prior to his making the statements violated any of his rights in light of Brown v Illinois (422 US 590). The Court of Appeals in turn remanded the issue to Monroe County Court for a hearing (38 NY2d 812). That hearing was held and the trial court suppressed the statements and the drawings holding that the defendant was illegally detained and that there was insufficient attenuation of this primary taint to render the subsequent inculpatory statements and sketches admissible.
In Brown v Illinois the Supreme Court focused on a person’s Fourth Amendment right to be free from an unlawful seizure. Closely to be scrutinized, therefore, must be the claim of the majority that a suspect has been briefly detained for questioning upon reasonable suspicion under carefully controlled conditions ample to protect his Fifth amd Sixth Amendment rights (People v Morales, 42 NY2d 129). The majority rely upon Morales, but there it was found that the defendant, an "experienced” 30-year-old lawbreaker voluntarily arranged to meet the police and willingly went to the police station for questioning. The "checker-board square” of police investigation in that case pointed directly at the defendant and nobody else and the investigation was complete except for interrogation of Morales. However, in the present case, the teen-aged Black suspect was a novice in matters of police procedure. The *307prosecutor conceded at the suppression hearing that there was no distinction between the pickup of this defendant and an arrest, except for the absence of the word "arrest”. Most important, the trial court found, and I agree, that this defendant did not voluntarily accompany the detectives to police headquarters. This small Black youth was confronted by two very large white detectives who, according to him grabbed him and took him to the police car. The detectives are not certain whether they touched him or not.
Further, here, rather than conduct a complete investigation, the police relying upon stale rumors and triple-hearsay that was over four months old when the police learned of it, seized the defendant. Such seizure clearly was solely for investigatory purposes. Even assuming that this was a detention of the kind contemplated by Morales, there were avenues of investigation yet unexplored, i.e., the questioning of Hubert and "BaBa” Adams which could have been easily accomplished since at least the latter was then in prison. From all these circumstances, and unlike Morales, it may not be said that Dunaway was briefly detained under carefully controlled circumstances. Rather, he was illegally seized, detained or arrested and his rights should not turn upon the use or failure to use the word "arrest” where that, in fact, was his status.
In my view, the majority’s reliance upon People v Morales (supra) and People v De Bour (40 NY2d 210) is misplaced. It is recognized in New York that police in an encounter in a public place have authority to detain briefly and request information from citizens while discharging their law enforcement duties (People v De Bour, supra). This is not such a case. The majority read Morales to posit a broad test of reasonable police conduct under all the circumstances. Instead Morales sets forth a tightly drawn and carefully articulated rule limited to exceptional circumstances. In reversing the trial court’s suppression order the majority extend the ambit of Morales beyond these established parameters and in so doing violate Dunaway’s rights in light of Brown v Illinois (422 US 590, supra).
Having established the primary taint of an illegal seizure, an examination of this record demonstrates that it has not been attenuated under the criteria established in Brown v Illinois (supra). In order to determine whether the primary taint of the illegal seizure of the defendant has been purged, three factors in addition to the Miranda warnings must be *308considered: the temporal proximity of the arrest and the confession, the presence of intervening circumstances and the purpose and flagrancy of the official misconduct (Brown v Illinois, 422 US 590, 603-604, supra). Dunaway’s confession made within two hours was in close temporal proximity to his arrest; there is not the slightest suggestion in the record of the presence of any intervening circumstances; and, finally, the arrest or detention made here, concedely without probable cause, without a warrant and under circumstances which were clearly investigatory in nature constitutes flagrant official misconduct. The facts of this case are almost on point with those in Brown. There the Supreme Court held that the defendant’s statements were inadmissible without regard to the nature of the crime which was, as in the instant case, murder.
Accordingly, I feel constrained to dissent and vote to affirm the order which suppressed the inculpatory statements and sketches.
Marsh, P. J., and Wither, J., concur with Moule, J.; Den-man, J., concurs in an opinion; Cardamons, J., dissents and votes to affirm the order, in an opinion.
Order reversed and motion denied.